Citation Nr: 0937885	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-30 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left knee anterior cruciate ligament (ACL) 
repair with arthritis, currently evaluated 10 percent 
disabling.  

2.  Entitlement to an initial (compensable) disability rating 
for service-connected post-operative residuals of a right 
knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from January 1981 to March 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  

Procedural history

In a June 1983 rating decision, service connection was 
granted for post-operative residuals of a left knee injury.  
A 10 percent disability rating was assigned.

The May 2006 RO rating decision continued the 10 percent 
disability rating for the service-connected left knee ACL 
repair with arthritis.  Service connection was granted for 
post-operative residuals of a right knee strain; a 
noncompensable (zero percent) disability rating was assigned.  
The Veteran expressed disagreement with that decision in July 
2006.  The RO's findings were confirmed in a August 2006 
statement of the case (SOC).  An appeal was perfected with 
the submission of the Veteran's substantive appeal (VA Form 
9) in August 2006.  

The Veteran was scheduled to appear for a videoconference 
hearing in October 2007.  He failed to report for the 
hearing.  The Veteran has provided no explanation for his 
failure to report and has not since requested that the 
hearing be rescheduled.  His hearing request, therefore, is 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2008).  

Issues not on appeal

In the above-mentioned May 2006 decision, the Veteran was 
awarded service connection for major depression, evaluated 10 
percent disabling.  The same decision denied the Veteran's 
claim for service connection for bilateral hip arthritis, 
post-operative recurrent left shoulder dislocation and post-
operative rotator cuff repair of the right shoulder, all 
claimed secondary to a service-connected left knee ACL repair 
with arthritis.  The May 2006 additionally confirmed and 
continued a previous denial of entitlement to service 
connection for chronic lumbosacral strain and denied the 
Veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The Veteran has not expressed 
dissatisfaction with those aspects of that decision.  Those 
matters are therefore not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's left 
knee disability is manifested by complaints of pain, 
instability, weakness, tenderness, fatigability and minimal 
loss of motion.  X-ray evidence indicates arthritis of the 
Veteran's left knee.  The Veteran's left knee surgical scar 
is neither painful nor tender upon examination.  

2.  The evidence of record indicates that the Veteran's right 
knee disability is manifested by complaints of pain and 
weakness.  X-ray evidence indicates no bony or joint 
abnormalities of the Veteran's right knee.   

3.  The competent evidence of record does not show that the 
Veteran's service-connected left knee ACL repair with 
arthritis and post-operative residuals of a right knee strain 
are so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the Veteran's 
service-connected left knee ACL repair under Diagnostic Code 
5257 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2008).  

2.  A separate 10 percent disability rating for arthritis of 
the left knee is granted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2008); VAOPGCPREC 23-97. 

3.  The criteria for an increased disability rating for the 
Veteran's service-connected post-operative residuals of a 
right knee strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

4.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in essence contends that his service-connected 
left and right knee disabilities warrant disability ratings 
in excess of the currently-assigned 10 percent and 
noncompensable evaluation, respectively.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.



The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record. See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in letters from the RO 
dated July 21, 2005, October 17, 2005 and December 7, 2005, 
which advised the Veteran of the provisions relating to the 
VCAA; specifically increased rating claims and evidence 
showing that "your disability has gotten worse."  

The Veteran was informed of the evidentiary requirements for 
service connection in the aforementioned July 2005, October 
2005 and December 2005 letters VCAA.  
Specifically, the Veteran was advised in the VCAA letters 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records. He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records that the he identified.  Included with the 
July 2005, October 2005 and December 2005 letters were copies 
of VA Form 21- 4142, Authorization and Consent to Release 
Information, and these letters asked that the Veteran 
complete this release so that VA could obtain these records 
on his behalf.  The letters also informed the Veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.

The July 2005, October 2005 and December 2005 letters 
specifically advised the Veteran that to substantiate his 
increased rating claim "the evidence must show that your 
service-connected condition has gotten worse."  In the three 
VCAA letters, the Veteran was specifically notified to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. § 
3.159 (b).  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

With respect to the Veteran's right knee disability, the 
Veteran's service connection claim was granted, and the 
Veteran has appealed the initially assigned disability 
rating.  The Board recognizes that the aforementioned VCAA 
letters did not specifically include information pertaining 
to evidence necessary to substantiate a claim for a higher 
rating.  However, once service connection is granted the 
notice requirements of 38 U.S.C.A. § 5103(a) are satisfied 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-
2003.  In any event, the Veteran received additional VCAA 
notice in a March 2006 Dingess letter from the RO.

In Dingess v. Nicholson, supra, the Court observed that a 
claim of entitlement to service connection consists of five 
elements: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. 

In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in a VCAA letter 
dated March 20, 2006.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of what was 
necessary to substantiate these claims.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Veteran has 
submitted specific argument as to how his disability had 
increased in severity and the effect that increase had on his 
employment and daily life.  See, e.g., the Veteran's June 
2005 claim [stating "I have increased pain and must use a 
cane to ambulate.  My physicians have indicated I may need a 
joint replacement in the long run"].  Accordingly, due to the 
content of the notice given via several VCAA letters and the 
Veteran's actual knowledge of what is required for a 100 
percent disability rating, as demonstrated by his hearing 
testimony, the Board finds that the Veteran has received 
appropriate VCAA notice to include as contemplated by the 
Court in Vazquez-Flores.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
outpatient treatment records and has provided the Veteran 
with a VA examination in May 2006.  

Concerning the May 2006 VA examination, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of 
this examination reflects that the examiner reviewed the 
Veteran's complete claims file, to include his service 
medical records, past medical history, recorded his current 
complaints, and conducted an appropriate physical examination 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran 
and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claim.  He refused to 
present testimony at a hearing, as noted in the Introduction.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected left knee ACL repair with arthritis, 
currently evaluated 10 percent disabling.  

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
The Board has therefore considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's right knee disability is currently rated under 
Diagnostic Codes 5299-5257 [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous]; see also 38 C.F.R. § 4.27 (2008) 
[unlisted disabilities requiring rating by analogy will be 
coded first using the numbers of the most closely related 
body part and '99;" hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Diagnostic Code 5257 is a "catch-all" provision encompassing 
various "other" knee disabilities.  As will be discussed 
below, Diagnostic Code 5257 is rated according to instability 
of the knee. 

The medical evidence of record indicates that the Veteran 
complains of left knee pain, instability, weakness, 
tenderness, fatigability and minimal loss of motion.  
X-ray evidence reflects arthritis of the Veteran's left knee 
with minimal marginal spur formation at the superior aspect 
of the left patella and lateral subluxation of the tibia in 
relationship of the distal femur.  See e.g., VA treatment 
records and x-ray reports dated May 2005 and January 2006.  

The medical evidence, including the radiology studies noted 
above, thus indicates that in addition to instability and 
subluxation the Veteran has arthritis of the left knee.  It 
is now well established that a Veteran who has arthritis as 
well as instability of the knee may receive separate ratings, 
provided that any separate rating must be based upon 
additional disability.  See VAOPGCPREC 23-97, citing 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  

Accordingly, based on the medical evidence demonstrating both 
instability and arthritis of the left knee, the Board finds 
that separate ratings for the service-connected left knee 
disabilities under Diagnostic Code 5257 and Diagnostic Codes 
5003-5260 and 5261 are appropriate.  

Schedular criteria

(i.) Diagnostic Code 5257

Under Diagnostic Code 5257, the following levels of 
disability are included:  

Recurrent subluxation or lateral instability:  30 percent 
severe; 20 percent moderate; 10percent slight.

The Board notes that words such as "slight" and "moderate" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." See 38 C.F.R. § 4.6 (2008).  Although the words 
"slight", "moderate", and "severe" are not defined in VA 
regulations, "slight" is generally defined as "small in size, 
degree, or amount"; "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc."; and 
"severe" is defined as "extremely intense."  See Webster's 
New World Dictionary, Third College Edition (1988), pgs. 
1038, 871, and 1071.

(ii.) Diagnostic Codes 5003, 5260, 5261

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint.  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).  

Under Diagnostic Codes 5260 and 5261, a Veteran may receive 
separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.




	(CONTINUED ON NEXT PAGE)




Analysis

Schedular rating

(i). Diagnostic Code 5257 

The Veteran's service-connected left knee disability is 
currently rated 10 percent disabling under Diagnostic Code 
5257.  To warrant a 20 percent disability rating the evidence 
must demonstrate that subluxation and/or instability of the 
knee are moderate.  As noted above, the word "moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc."

There is no doubt that instability and subluxation of the 
left knee exists.  As was noted above, X-rays performed in 
January 2006 indicated lateral subluxation of the tibia in 
relationship of the distal femur

The Veteran was afforded a VA examination in May 2006 in 
order to determine the severity of his left knee disability.  
The VA examiner documented the Veteran's report that his knee 
had "some give-way".  However, on physical examination, the 
May 2006 VA examiner noted that the Veteran's left knee was 
stable to mediolateral and anteroposterior testing.  There is 
no objective evidence that the Veteran has fallen as a result 
of his left knee disability.

In short, there is no objective evidence of record tending to 
indicate that the Veteran experiences any significant 
instability and/or subluxation of his left knee.  While the 
Board does not doubt that disability exists, in the absence 
of any objective confirmation of and problems associated 
therewith, the Board cannot characterize the disability as 
"moderate".  Accordingly, based on the objective medical 
evidence, the Board finds that the Veteran's right knee 
subluxation and instability are properly described as 
"slight" under the criteria of Diagnostic Code 5257.  

In short, a disability rating in excess of 10 percent is not 
warranted for the Veteran's service-connected left knee 
disability under Diagnostic Code 5257.

(ii). Diagnostic Codes 5003, 5260, 5261 

As was explained above, under Diagnostic Code 5003 arthritis 
is rated based upon limitation of motion of the knee, with a 
10 percent rating to be assigned if there is X-ray evidence 
of arthritis and limitation of motion is noncompensable under 
Diagnostic Codes 5260.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5260 (2008).

The Veteran was afforded a VA examination in May 2006 to 
determine the severity of his left knee disability.  Range of 
motion studies conducted during this examination indicated 
that left knee flexion was to 90 degrees and his extension 
was zero degrees.  Under 38 C.F.R. § 4.71, Plate II, normal 
range of motion for the knee is 140 degrees flexion and zero 
degrees extension.  Applying the criteria in       
Diagnostic Code 5260, a noncompensable disability rating 
would be warranted, since the 90 degrees of flexion 
demonstrated is in excess of 60 degrees.  
With respect to Diagnostic Code 5261, extension of the knee 
was normal, 40 degrees.

The range of motion documented by the May 2006 VA examiner is 
consistent with the findings in an October 2005 VA outpatient 
treatment record ,which also reflects flexion of 90 degrees 
and extension to zero degrees.  Additionally, a February 2006 
VA outpatient treatment report showed "full" left knee 
motion, zero degrees to 135 degrees.  

Accordingly, the medical findings demonstrate some limitation 
of the left knee, but not enough to warrant the assignment of 
a compensable disability rating, and normal extension.  
Accordingly, compensable disability ratings cannot be 
assigned based on either Diagnostic Code 5260 or Diagnostic 
Code 5261.  Because there is x-ray evidence of arthritis is 
presented, a separate 10 percent disability rating will be 
assigned on that basis.    



DeLuca consideration

In DeLuca, supra, the Court held that VA's review of a 
service-connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).

With respect to the rating under Diagnostic Code 5257, the 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic 
Code 5257.

However, the provisions of 38 C.F.R. § 4.40 and § 4.45 are 
for consideration in this case with respect to the rating 
under Diagnostic Code 5003.

The Veteran has complained of left knee pain.  See the May 
2006 VA examination report.  However, the competent medical 
evidence does not indicate that the Veteran's current 
symptomatology warrants the assignment of additional 
disability.  Specifically, the May 2006 VA examiner indicated 
that upon repetitive use, the Veteran experienced "no 
change".  Accordingly, the Board finds that additional 
disability, over and above the 10 percent which is being 
assigned, is not warranted.

Esteban consideration

The Veteran has a residual scar as a result of a prior 
arthroscopic surgery conducted.  While the May 2006 VA 
examination report is devoid mention of a scar on the 
Veteran's left knee, VA outpatient treatment records dated 
June 2005 and October 2005 note the presence of a scar over 
the Veteran's lateral and medial left knee.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban, supra.  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2008).

The medical reports which mention the scar indicate that it 
is nontender and that it does not cause instability or 
interfere with range of motion.  The Board accordingly finds 
that the competent medical evidence demonstrates that the 
left knee scar is asymptomatic, and that a separate 
disability rating for the scar under 38 C.F.R. § 4.118 is not 
warranted.

As was alluded to above, a Veteran may receive separate 
ratings for limitation in both flexion and extension under 
Diagnostic Codes 5260 and 5261, if such are warranted based 
upon the limitation of motion involved.  See VAOPGCPREC 
9-2004.  However, as has been discussed above, neither 
flexion or extension of the left knee is compensable.  The 10 
percent rating which has been assigned is due to x-ray 
evidence of arthritis of the left knee.  Thus, separate 
ratings for limitation of flexion and extension of the left 
knee is not warranted.

Hart consideration

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.

The record demonstrates that the Veteran was assigned a ten 
percent rating for his service-connected left knee disability 
from March 25, 1983 to the present [with a temporary total 
disability rating under 38 C.F.R. § 4.30 based on 
convalescence due to left knee surgery from February 28, 1984 
to April 30, 1984].  The Veteran's claim for an increased 
disability rating for his service-connected left knee ACL 
repair with arthritis was filed on June 30, 2005.  Therefore, 
the question to be answered by the Board is whether any 
different rating should be assigned for the relevant time 
period under consideration [June 30, 2004 to the present].

There is no competent medical evidence to suggest that the 
Veteran's left knee instability/subluxation symptomatology 
changed to any significant extent since June 30, 2004.  
Accordingly, the Board finds that staged ratings need not be 
assigned under Diagnostic Code 5257

With respect to the separate 10 percent rating which the 
Board has assigned under Diagnostic Code 5003, it is not the 
Board's responsibility to assign an effective date for 
service connection in the first instance.   

Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected post-operative residuals of a 
right knee strain.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims and rating musculoskeletal disabilities, as 
well as specific schedular criteria, have been set forth 
above.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  
Compare Hart, supra.

Analysis

Assignment of diagnostic code

The Veteran's service-connected post-operative residuals of a 
right knee strain is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 [leg, limitation of flexion].  

Use of Diagnostic Code 5003 [arthritis] is not appropriate 
because there is no evidence of arthritis.  X-rays performed 
in May 2005 January 2006 did not show evidence of arthritis 
in the right knee.  Diagnostic Code 5257 is not appropriate 
because, unlike the left knee, there is no evidence of 
instability or subluxation.  
The competent medical evidence of record is in fact devoid 
any instances of complaints or treatment for instability of 
the right knee.  Additionally, there is no evidence of 
ankylosis, dislocated cartilage, disability caused by 
cartilage removal, malunion or nonunion of the tibia and 
fibula.  Thus, Diagnostic Codes 5256, 5258, 5259 and 5262 do 
not apply in this case.

Accordingly, the Veteran's right knee disability will be 
rated under Diagnostic Code 5260.  The Board will also 
discuss Diagnostic Code 5261.   

Schedular rating

Range of motion studies conducted during the Veteran's May 
2006 VA examination showed a full range of motion (0 to 140 
degrees).  As was discussed above, normal range of motion for 
the knee is zero degrees extension and 140 degrees flexion.  
Accordingly, the findings of the May 2006 VA examiner 
demonstrate normal flexion and extension.  

An October 2005 VA outpatient treatment record notes that the 
Veteran had a "fair [range of motion]" in his right knee.  
In the context of the examination report, "fair" appears to 
mean "normal".  The examiner in fact reported limited 
motion in the Veteran's left knee [90 degrees flexion].  It 
stands to reason that if right knee ranges of motion had been 
less that normal, the examiner would have commended upon it.   

There is no evidence which indicates that any limitation of 
flexion or extension currently exists in the Veteran's right 
knee.  Accordingly, an increased disability rating cannot be 
assigned based on Diagnostic Codes 5260 or 5261.



DeLuca consideration

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.

The Veteran has complained of right knee pain.  However, 
there is no evidence that there is any functional loss 
associated with such pain which warrants the assignment of 
additional disability.  The May 2006 VA examiner specifically 
found there to be no evidence of weakness or instability 
associated with the Veteran's service-connected right knee 
disability.  Ranges of motion were normal.  There is no 
competent medical evidence to the contrary.

Accordingly, there is no basis upon which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

Fenderson consideration

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

A noncompensable disability rating for the right knee 
disability has been assigned as of the date of service 
connection, June 30, 2005.  The competent medical evidence 
shows that throughout the appeal period, the Veteran has not 
demonstrated right knee symptomatology (i.e. limited range of 
motion) warranting a disability rating other than the 
currently assigned zero percent.  The VA examination report 
and treatment records indicate that the Veteran's right knee 
symptomatology has remained relatively stable throughout the 
period.  No other evidence was presented to allow for the 
assignment of an increased disability rating at any time 
during the period here under consideration.



Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to an extraschedular rating.  The Veteran's contentions have 
been limited to those discussed above, 
i.e., that his disability is more severe than is reflected by 
the currently assigned rating.  See Brannon v. West, 12 Vet. 
App. 32 (1998) [while the Board must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant].  Moreover, the 
Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  

The record demonstrates that the Veteran has not required 
hospitalization as a result of his left or right knee 
symptomatology.  [The Veteran evidently has been hospitalized 
on three occasions for detoxification.]  

With respect to marked interference with employment, the 
Veteran was last employed by a company in California in March 
2004.  He has stated that his employment was terminated 
because of poor attendance, which the Veteran contends was 
because of his chronic pain.  However, during a very thorough 
May 2006 VA psychiatric evaluation of the Veteran reported 
leaving that employment to return to Ohio due to his parents' 
failing health.  In any event, there is no objective medical 
evidence that the symptomatology associated with the 
Veteran's service-connected left or right knee disabilities 
have rendered him unable to work.  

With respect to the right knee disability, as has been 
described above the medical evidence indicates that there is 
no significant symptomatology.  The Board does not disbelieve 
that the Veteran's left knee disability in particular may 
limit his employability.  The Board believes, however, that 
the symptomatology associated with the service-connected 
disability is appropriately compensated via the combined 20 
percent rating which is now being assigned. See Moyer v. 
Derwinski, 
2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

In addition, there is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's service-connected left and right knee 
disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).

ORDER

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected left knee disability under 
Diagnostic Code 5257  is denied.  

Entitlement to a separate 10 percent disability rating for 
arthritis of the left knee under Diagnostic Code 5003 is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an initial compensable evaluation for service-
connected post-operative residuals of a right knee strain is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


